                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                         DOCKET NO. 5:19-CR-00022-MOC-DSC


 UNITED STATES OF AMERICA,                         )
                                                   )
                                                   )
                                                   )
 v.                                                )                      ORDER
                                                   )
 GREG E. LINDBERG,                                 )
                                                   )
                  Defendant.                       )



       THIS MATTER is before the Court on Defendant Greg E. Lindberg’s “Motion[s] for Admission

Pro Hac Vice and Affidavit[s] [for Jorge A. Solis and Robert T. Smith]” (documents #242 and #243) filed

on August 10, 2020. For the reasons set forth therein, the Motions will be GRANTED.


       The Clerk is directed to send copies of this Order to counsel for the parties and to the Honorable

Max O. Cogburn, Jr.


       SO ORDERED.

                                            Signed: August 10, 2020




      Case 5:19-cr-00022-MOC-DSC Document 244 Filed 08/10/20 Page 1 of 1
